Exhibit 10.2

2023 NOTES REGISTRATION RIGHTS AGREEMENT

Dated September 11, 2013

among

SPRINT CORPORATION

SPRINT COMMUNICATIONS, INC.

and

J.P. MORGAN SECURITIES LLC

AS REPRESENTATIVE OF THE INITIAL PURCHASERS



--------------------------------------------------------------------------------

2023 NOTES REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated September 11, 2013 (this “Agreement”)
is entered into by and among Sprint Corporation (formerly known as Starburst II,
Inc.), a Delaware corporation (the “Company”), Sprint Communications, Inc.
(formerly known as Sprint Nextel Corporation), a Kansas corporation (the
“Guarantor”), and J.P. Morgan Securities LLC and each of the other initial
purchasers named in Schedule A hereto (collectively the “Initial Purchasers”)
for whom J.P. Morgan Securities LLC is acting as representative (the
“Representative”).

The Company, the Guarantor and the Initial Purchasers are parties to the
Purchase Agreement dated September 4, 2013 (the “Purchase Agreement”), which
provides, among other things, for the sale by the Company to the Initial
Purchasers of $4,250,000,000 aggregate principal amount of its 7.875% notes due
2023 (the “Securities”), which are guaranteed on a senior unsecured basis by the
Guarantor. As an inducement to the Initial Purchasers to enter into the Purchase
Agreement, the Company and the Guarantor have agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

1



--------------------------------------------------------------------------------

“Exchange Securities” shall mean senior notes issued by the Company under the
Indenture containing terms identical to the Securities, including the guarantee
provided by the Guarantor (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Securities in exchange for Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or the
Guarantor or used or referred to by the Company in connection with the sale of
the Securities or the Exchange Securities.

“Guarantor” shall have the meaning set forth in the preamble and shall also
include the Guarantor’s successors.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
September 11, 2013 between the Company and The Bank of New York Mellon Trust
Company, N.A., as trustee, as supplemented by the First Supplemental Indenture,
dated as of September 11, 2013, among the Company, the Guarantor and The Bank of
New York Mellon Trust Company, N.A., as trustee, as the same may be amended from
time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company, the Guarantor or any of their affiliates
(within the meaning of Rule 405 under the Securities Act) shall not be counted
in determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the

 

2



--------------------------------------------------------------------------------

effectiveness of any Shelf Registration Statement, such additional Securities
and the Registrable Securities to which this Agreement relates shall be treated
together as one class for purposes of determining whether the consent or
approval of Holders of a specified percentage of Registrable Securities has been
obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding, (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated or (iv) when such
Securities have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A).

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives valid a Shelf
Request pursuant to Section 2(b)(iii), the Shelf Registration Statement required
to be filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request, or
(iv) the Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement, at any time during the Shelf Effectiveness Period, and such failure
to remain effective or usable exists for more than 45 days (whether or not
consecutive) in any 12-month period.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantor with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state securities or blue sky laws (including reasonable and documented fees and
disbursements of one counsel for any Underwriters or Holders in connection with
blue sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement provided that such Persons have been appointed by
the Company or with prior approval of the Company, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under applicable securities laws, (vi) the reasonable and documented fees and
disbursements of the Trustee and its counsel in accordance with the terms of the
Indenture, (vii) the reasonable and documented fees and disbursements of counsel
for the Company and the Guarantor and, in the case of a Shelf Registration
Statement, the reasonable and documented fees and disbursements of one counsel
for the Participating Holders (which counsel shall be selected by the
Participating Holders holding a majority of the aggregate principal amount of
Registrable Securities held by such Participating Holders and which counsel may
also be counsel for the Initial Purchasers) and (viii) the reasonable and
documented fees and disbursements of the independent registered public
accountants of the Company, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantor that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantor that covers all or a portion of the Registrable
Securities (but no other securities (other than additional series of privately
issued debt securities of the Company or

 

4



--------------------------------------------------------------------------------

the Guarantor) unless approved by a majority in aggregate principal amount of
the Securities held by the Participating Holders) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall mean March 5, 2015.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantor shall use their reasonable best efforts to (x) cause to be filed
an Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities and (y) have
such Registration Statement become and remain effective until 180 days after the
last Exchange Date for use by one or more Participating Broker-Dealers. The
Company shall commence the Exchange Offer promptly after the Exchange Offer
Registration Statement is declared effective by the SEC and use its reasonable
best efforts to complete the Exchange Offer not later than 60 days after such
effective date.

The Company shall commence the Exchange Offer by mailing or electronically
delivering, pursuant to procedures of the depositary, the related Prospectus,
appropriate letter of transmittal and other accompanying documents, if any, to
each Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

 

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

 

5



--------------------------------------------------------------------------------

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal (if any), to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the
expiration time on the last Exchange Date; and

 

(v) that any Holder will be entitled to withdraw its election, not later than
the expiration time on the last Exchange Date, by (A) delivering to the
institution and at the address specified in the notice, facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company that (1) it is not an affiliate (as defined in Rule
144 of the Securities Act) of the Company, (2) it is not engaged in, and does
not intend to engage in, and has no arrangement or understanding with any Person
to participate in, a distribution (within the meaning of the Securities Act) of
the Exchange Securities to be issued in the Exchange Offer and (3) it is
acquiring the Exchange Securities in its ordinary course of business and (4) if
such Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Company shall:

 

(I) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(II) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantor shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 

6



--------------------------------------------------------------------------------

(b) In the event that (i) the Company and the Guarantor determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or the Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Registration Date or (iii) upon receipt of a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities that are or were ineligible to be exchanged in
the Exchange Offer, the Company and the Guarantor shall use their reasonable
best efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective;
provided that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(b) hereof.

In the event that the Company and the Guarantor are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantor shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) hereof with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantor agree to use their reasonable best efforts to keep
the Shelf Registration Statement continuously effective until the Securities
cease to be Registrable Securities (the “Shelf Effectiveness Period”). The
Company and the Guarantor further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company and the Guarantor for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use its
reasonable best efforts to cause any such amendment to become effective, if
required, and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Company and the Guarantor agree to furnish to the Participating
Holders copies of any such supplement or amendment promptly after its being used
or filed with the SEC. Notwithstanding the foregoing, the Company and the
Guarantor shall not be required to file more than one post-effective amendment
to the Shelf Registration Statement in any fiscal quarter, such timing to be
determined in the reasonable discretion of the Company, to add one or more
Holders to the “Selling Securityholders” table of the Shelf Registration
Statement or to update any information in such table.

(c) The Company and the Guarantor shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

7



--------------------------------------------------------------------------------

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum (the “Additional Interest”). A Registration
Default ends when the Securities cease to be Registrable Securities or, if
earlier, (1) in the case of a Registration Default under clause (i) of the
definition thereof, when the Exchange Offer is completed or when a Shelf
Registration Statement becomes effective, (2) in the case of a Registration
Default under clause (ii) or clause (iii) of the definition thereof, when the
Shelf Registration Statement becomes effective or (3) in the case of a
Registration Default under clause (iv) of the definition thereof, when the Shelf
Registration Statement again becomes effective or the Prospectus again becomes
usable. If at any time more than one Registration Default has occurred and is
continuing, then, until the next date that there is no Registration Default, the
increase in interest rate provided for by this paragraph shall apply as if there
occurred a single Registration Default that begins on the date that the earliest
such Registration Default occurred and ends on such next date that there is no
Registration Default.

Any increase in interest will be payable in cash semiannually in arrears on the
same interest payment dates as the Securities, commencing with the first
interest payment date occurring after any such Additional Interest commences to
accrue.

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantor acknowledge that any failure by the
Company or the Guarantor to comply with their obligations under Section 2(a) and
Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantor’s obligations under Section 2(a) and Section 2(b) hereof.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantor shall use
reasonable best efforts to:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company,
(B) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the Holders thereof and (C) shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the SEC to be filed therewith; and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

 

8



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantor with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantor
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or such
Free Writing Prospectus or any amendment or supplement thereto in accordance
with applicable law;

(v) register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; cooperate with such Participating Holders in
connection with any filings required to be made with FINRA; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Participating Holder to complete the disposition in each such jurisdiction
of the Registrable Securities owned by such Participating Holder; provided that
neither the Company nor the Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has

 

9



--------------------------------------------------------------------------------

been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company or the Guarantor of any notice of objection
of the SEC to the use of a Shelf Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if,
between the applicable effective date of a Shelf Registration Statement and the
closing of any sale of Registrable Securities covered thereby, the
representations and warranties of the Company or the Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if the Company or the Guarantor receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company that a post-effective amendment to a Registration Statement
(other than an amendment that does nothing more substantive than add one or more
Holders to the “Selling Securityholders” table of such Registration Statement or
to update any information set forth in such table) or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

(vii) obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of any objection of the SEC pursuant to Rule 401(g)(2) under the Securities Act,
including by filing an amendment to such Registration Statement on the proper
form, at the earliest possible moment and provide immediate notice to each
Holder or Participating Holder of the withdrawal of any such order or such
resolution;

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

10



--------------------------------------------------------------------------------

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
use their reasonable best efforts to prepare and file with the SEC a supplement
or post-effective amendment to the applicable Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company shall notify the
Participating Holders (in the case of a Shelf Registration Statement) and the
Initial Purchasers and any Participating Broker-Dealers known to the Company or
the Guarantor (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company has amended or supplemented
the Prospectus or the Free Writing Prospectus, as the case may be, to correct
such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and, in the case of a
Shelf Registration Statement, make such of the representatives of the Company
and the Guarantor as shall be reasonably requested by the Initial Purchasers,
the Participating Holders or their respective counsel available for discussion
of such document; and the Company and the Guarantor shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement
or a Prospectus or a Free Writing Prospectus, or any document that is to be
incorporated by reference into a Registration Statement, a Prospectus or a Free
Writing Prospectus (other than filings not related specifically to the
Securities pursuant to the Exchange Act), of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object in writing within a reasonable amount of
time after receipt thereof;

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xii) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Securities held by the Participating Holders and any attorneys and
accountants designated by such Underwriter, at reasonable times and in a
reasonable manner, all pertinent financial and other records, documents and
properties

 

11



--------------------------------------------------------------------------------

of the Company and the Guarantor and their subsidiaries, and cause the
respective officers, directors and employees of the Company and the Guarantor to
supply all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement, in
each case, that would customarily be reviewed or examined in connection with a
“due diligence” review of the Company and the Guarantor; provided that if any
such information is identified by the Company or the Guarantor as being
confidential or proprietary, each Person receiving such information shall take
such actions as are reasonably necessary to protect the confidentiality of such
information to the extent such action is otherwise not inconsistent with, an
impairment of or in derogation of the rights and interests of any Inspector,
Holder or Underwriter;

(xiv) if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such Prospectus supplement
or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing; and

(xv) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority in principal amount of the Registrable
Securities covered by the Shelf Registration Statement) in order to expedite or
facilitate the disposition of such Registrable Securities including, but not
limited to, an Underwritten Offering and in such connection, (1) to the extent
possible, make such representations and warranties to the Participating Holders
and any Underwriters of such Registrable Securities with respect to the business
of the Company and its subsidiaries (including the Guarantor) and the
Registration Statement, Prospectus, any Free Writing Prospectus and documents
incorporated by reference or deemed incorporated by reference, if any, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Company and the Guarantor
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Participating Holders and such Underwriters and their
respective counsel) addressed to each Participating Holder (to whom a “comfort”
letter is addressed) and Underwriter of Registrable Securities, covering the
matters customarily covered in opinions requested in underwritten offerings,
(3) obtain “comfort” letters from the independent registered public accountants
of the Company (and, if necessary, any other registered public accountant of any
subsidiary of the Company (including the Guarantor), or of any business acquired
by the Company for which financial statements and financial data are or are
required to be included in the Registration Statement) addressed to each
Participating Holder (to the extent permitted by applicable professional
standards) and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings, including but not limited to
financial information contained in any preliminary prospectus, Prospectus or
Free Writing Prospectus and (4) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and its subsidiaries (including
the Guarantor) made pursuant to clause (1) above and to evidence compliance with
any customary conditions contained in an underwriting agreement.

 

12



--------------------------------------------------------------------------------

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company may
from time to time reasonably request in writing.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company or the Guarantor of the happening of any event of the kind described in
Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company or the
Guarantor, such Participating Holder will deliver to the Company or the
Guarantor all copies in its possession, other than permanent file copies then in
such Participating Holder’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

(d) If the Company shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus or any Free Writing Prospectus
necessary to resume such dispositions. Any such suspensions shall not exceed 45
days during any 365-day period.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Company and the Guarantor understand that it is the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantor agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) hereof), in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent

 

13



--------------------------------------------------------------------------------

with the positions of the Staff recited in Section 4(a) above. The Company and
the Guarantor further agree that Participating Broker-Dealers shall be
authorized to deliver such Prospectus (or, to the extent permitted by law, make
available) during such period in connection with the resales contemplated by
this Section 4.

(c) The Initial Purchasers shall have no liability to the Company, the Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) hereof.

5. Indemnification and Contribution. (a) The Company and the Guarantor, jointly
and severally agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates (within the meaning of Rule 405 under
the Securities Act), directors and officers and each Person, if any, who
controls any Initial Purchaser or any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through the
Representative or any selling Holder, respectively, expressly for use therein.
In connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantor, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates (within the
meaning of Rule 405 under the Securities Act) and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantor, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantor, each officer of
the Company and the Guarantor who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantor, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

 

14



--------------------------------------------------------------------------------

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates (within the meaning
of Rule 405 under the Securities Act), directors and officers and any control
Persons of such Initial Purchaser shall be designated in writing by the
Representative, (y) for any Holder, its directors and officers and any control
Persons of such Holder shall be designated in writing by the Majority Holders
and (z) in all other cases shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the

 

15



--------------------------------------------------------------------------------

written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding, provided that such unconditional release may be
subject to a parallel release by a claimant or plaintiff of such indemnified
party and (B) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantor from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantor on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantor on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantor or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Company, the Guarantor and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

 

16



--------------------------------------------------------------------------------

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company, the Guarantor or the officers or
directors of or any Person controlling the Company or the Guarantor,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantor represent, warrant
and agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or the
Guarantor under any other agreement and (ii) the Company and the Guarantor have
not entered into, or on or after the date of this Agreement will enter into, any
agreement that is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided that no amendment, modification, supplement, waiver or consent to any
departure from the provisions of Section 5 hereof shall be effective as against
any Holder of Registrable Securities unless consented to in writing by such
Holder. Any amendments, modifications, supplements, waivers or consents pursuant
to this Section 6(b) shall be by a writing executed by each of the parties
hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company or the Guarantor,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

17



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantor with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantor and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SPRINT CORPORATION By  

/s/ Gregory D. Block

Name:   Gregory D. Block Title:   Vice President and Treasurer SPRINT
COMMUNICATIONS, INC. By  

/s/ Gregory D. Block

Name:   Gregory D. Block Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES LLC For itself and on behalf of the several Initial
Purchasers By:  

/s/ Earl Dowling

Name:   Earl Dowling Title:   Executive Director



--------------------------------------------------------------------------------

Schedule A

Name of Initial Purchasers

J.P. Morgan Securities LLC

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Citigroup Global Markets Inc.

Credit Agricole Securities (USA) LLC

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

RBC Capital Markets, LLC

Scotia Capital (USA) Inc.

Wells Fargo Securities, LLC

The Williams Capital Group, L.P.